Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. teaches a housing 11 with an opening and a cover part 20 covering the opening, an LED module 30 with LED’s 70 as shown in figure 7 and a vibration module 50 provided on an underneath surface of the LED module 70 but does not teach the LED to emit ultraviolet or infrared rays, the covering to be silicon or an operation control unit to allow a user to control the emitting of ultraviolet or infrared rays by user selection or the use of a puff base detachably coupled under the cover part. Lee et al. WO 2015/182939, IL KR 101221478, and Kim KR 20150059361, teach vibrating cosmetic puff apparatus with LED or ultraviolet lights but do not teach the specific structure of a LED module in a housing opening with a vibration module provided on an underneath surface of the LED module with the opening being covered by an arc shaped silicon material covering. Suzuki, Lee and IL’002 teach other similar cosmetic puff apparatus.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a cosmetic puff apparatus that includes the specific structure of a housing having an opening formed at a lower portion and an LED module disposed inside the housing to emit ultraviolet or infrared rays downwardly, with a cover part of a silicon material covering the opening and having a downward arc shape and a vibration module provided on an underneath surface of the LED module to vibrate the cover part with the apparatus further provided with a puff base detachably coupled under the cover part and an operation control unit for operating and controlling the LED module to emit ultraviolet or infrared rays by user's selection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754